DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on December 20, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Patent Application Number 17/104,354 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0319113 (Mizuta).
With regards to claim 1, Mizuta discloses a sensor unit comprising, as illustrated in Figures 1-15, a sensor unit 10c (Figure 11) comprising a substrate 22a (not labeled in Figure 11 but is labeled in Figure 10); an inertial sensor module 20 mounted at the substrate; a container 30 including a storage space 50 (e.g. housing portion like a void or air gap) for storing the substrate and the inertial sensor module (as observed in Figure 11); a gel material 60 completely filling the storage space such that the gel material completely covers an entirety of 
With regards to claim 5, Mizuta further discloses a coupling member 36 (e.g. holding portion) that couples between the container 30 and the substrate 22a.  (See, as observed in Figures 4,10; paragraphs [0046],[0070]).
With regards to claim 7, Mizuta further discloses the coupling member 36 is located at an outside area of the inertial sensor module 20 in a plan view.  (See, as observed in Figure 10)
With regards to claim 8, Mizuta further discloses an electronic apparatus comprising the sensor unit; a control circuit that performs a control based on a detection signal output from the sensor unit.  (See, paragraph [0004]; e.g. sporting equipment).
With regards to claim 9, Mizuta further discloses a moving object comprising the sensor unit; a control circuit that performs a control based on a detection signal output from the sensor unit. (See, paragraph [0005]; e.g. vehicle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0319113 (Mizuta)

With regards to claim 6, Mizuta does not explicitly specify the coupling member has elasticity.  However, to have set such test characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention, namely to prevent transmission of shock and vibration to the inertial sensor module via the substrate held there can be restrained (paragraph [0049] of Mizuta).  Plus, it a well-known concept in the art to a person of ordinary skill in the art (e.g. element 10 in U.S. Patent Application Publication 2017/0191832; element 150 in U.S. Patent Application 2010/0242605).

Response to Amendment
Applicant’s arguments with respect to claims 1,4-9 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 







/HELEN C KWOK/Primary Examiner, Art Unit 2861